             Case 3:20-cr-01919-JAH Document 49 Filed 12/08/20 PageID.131 Page 1 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                    DEC O8 2020
                                          UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                     V.                                (For Offenses Committed On or After November 1, 1987)
                        NANCI JAIMES (1)
                                                                          Case Number:         3:20-CR-01919-JAH

                                                                       Dacely Garcia
                                                                       Defendant's Attorney
USM Number                           96777-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)             1 of the Information

D      was found guilty on count( s)
       after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section / Nature of Offense                                                                                    Count
21 :952 and 960 - Importation ofFetanyl (Felony)                                                                           1




    The defendant is sentenced as provided in pages 2 through                     5           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

 D     The defendant has been found not guilty on count(s)

 D     Count(s)                                                   is         dismissed on the motion of the United States.

 IZJ   Assessment: $100.00 waived


 •     NTA Assessment*: $

       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
 IZI No fine                         D Forfeiture pursuant to order filed                                         , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.
                         Case 3:20-cr-01919-JAH Document 49 Filed 12/08/20 PageID.132 Page 2 of 5
              AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
··-·····-··                 ·---·---                               -----                             ·----·--·-----


              DEFENDANT:               NANCI JAIMES ( 1)                                                         Judgment - Page 2 of 5
              CASE NUI\1BER:           3:20-CR-01919-JAH

                                                                IMPRISONMENT
               The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
               Time served




               •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
               •     The court makes the following recommendations to the Bureau of Prisons:




               •     The defendant is remanded to the custody of the United States Marshal.

               •     The defendant must surrender to the United States Marshal for this district:
                     •    at                              A.M.               on
                     •    as notified by the United States Marshal.

                     The defendant must surrender for service of sentence at the institution designated by the Bureau of
               •     Prisons:
                     •    on or before
                     •    as notified by the United States Marshal.
                     •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
               I have executed this judgment as follows:

                     Defendant delivered on                                            to
                                              -------------                                 ----------------
               at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                  UNITED STATES MARSHAL



                                                    By                    DEPUTY UNITED STATES MARSHAL



                                                                                                                 3:20~CR-01919-JAH
         Case 3:20-cr-01919-JAH Document 49 Filed 12/08/20 PageID.133 Page 3 of 5
     DEFENDANT:              NANCI JAIMES (1)                                                               Judgment - Page 3 of
     CASE NUMBER:            3:20-CR-01919-JAH


                                                 SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years

                                              MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at ler
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
        ~The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
           risk of future substance ·abuse. (check if applicable)
4.   •The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizin1
   a sentence of restitution. (check if applicable)
5. ~The defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency iI
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if
     applicable)
7.   D The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.                              ·




                                                                                              3:20-CR-01919-JAH
            Case 3:20-cr-01919-JAH Document 49 Filed 12/08/20 PageID.134 Page 4 of 5
          DEFENDANT:               NANCI JAIMES (1)                                                                        Judgment - Page 4 oj
--···--- .CASE NUMBER: .           3:20-CR-01919-JAH            . ·----···-------·----··-------····- - - - - -




                                         STAND ARD CONDITIONS OF SUPERVISION
      As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
      supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
      while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
      court about, and bring about improvements in the defendant's conduct and condition.

      1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
         hours of their release from imprisonment, unless the probation officer instructs the defendant to report to a different probation
         office or within a different time frame.

      2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
         about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
         as instructed.

      3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
         getting permission from the court or the probation officer.

      4. The defendant must answer truthfully the questions asked by their probation officer.

      5. The defendant must live at a place approved by the probation officer. If the defendant pl~s to change where they live or
         anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
         unanticipated circumstances, the defendant must notify the probation officer within 72 hours ofbecoilllllg aware of a change or
         expected change.

      6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
         p~rmit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
         view.

      7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
         time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
         defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
         probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
         due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours ofbecoilllllg aware of a
         change or expected change.·          ·

      8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
         knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
         first getting the permission of the probation officer.

      9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 horn

       10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
           anything that was designed, or was modified for, the specific pUipose of causing bodily injury or death to another person such
           as nunchakus or tasers).

       11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
           informant without first getting the permission of the court.

       12. Ifthe probation officer determines the defendant poses a risk to another person (including an organization), the probation
           officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
           The probation officer may contact the person and confirm that the defendant notified the person about the risk.

       13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                           3:20-CR-01919-JAH
       Case 3:20-cr-01919-JAH Document 49 Filed 12/08/20 PageID.135 Page 5 of 5
     DEFENDANT:           NANCI JAilvIBS (1)                                                      Judgment - Page 5 oi
     CASE NUMBER:         3:20-CR-01919-JAH

                             SPECIAL CONDITIONS OF SUPERVISION


      1. Not enter or reside in the Republic of Mexico without permission of the court or probation
         officer, and comply with both United States and Mexican immigration law requirements.
      2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

      3. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
          U.S.C. § 1030(e)(l)), other electronic communications or data stornge devices or media, or
          office, to a search conducted by a United States probation officer~ Failure to submit to a
          search may be grounds for revocation of release. The offender must warn any other
          occupants that the premises may be subject to searches pursuant to this condition.

           An officer may conduct a search pursuant to this condition only when reasonable suspicion
           exists that the offender has violated a condition of his supervision and that the areas to be
           searched contain evidence of this violation. Any search must be conducted at a reasonable
           time and in a reasonable manner.
      4. Be monitored for a period of 15 months, with the location monitoring technology at the
         discretion of the probation officer. The offender must abide by all technology requirements
         and must pay half of the costs of participation in the location monitoring program, as
           directed by the court and/or the probation officer.
          In addition to other court-imposed conditions of release, the offend.er's movement m the
       community must be restricted as specified below:

           (Home Confinement)

        You are restricted to your residence in Oregon at all times except for employment; religious services;
        medical, appointments with lawyers; or other activities as preapproved by the probation officer.

       5. Court recommends Supervision in Oregon.

       6. Travel is restricted to Oregon unless permission is received from probation.

       7. Court directs Pretrial Officer in Oregon to release passport to Probation Officer in Oregon.




II




                                                                                     3 :20-CR-01919-JAH
